Affirmed as Modified and Memorandum Opinion filed September 3, 2020.




                                           In The

                          Fourteenth Court of Appeals

                                  NO. 14-19-00360-CR

                       KEITH DAVIS ANDERSON, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 27th District Court
                               Bell County, Texas1
                           Trial Court Cause No. 77981

                             MEMORANDUM OPINION

       Appellant Keith Davis Anderson appeals his conviction for aggravated
assault of a family member with a deadly weapon. Tex. Penal Code § 22.02(b)(1).
Appellant’s appointed counsel filed a brief concluding the appeal is frivolous and
without merit. The brief meets the requirements of Anders v. California, 386 U.S.
1
         The Supreme Court of Texas ordered the Third Court of Appeals to transfer this appeal
to the Fourteenth Court of Appeals. We must decide the case in accordance with the precedent of
the Third Court of Appeals if our decisions otherwise would have been inconsistent with that
court’s precedent. See Tex. R. App. P. 41.3.
738 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief.
See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant
requested and received a copy of the record on August 29, 2019. As of this date, no
pro se response has been filed.

      We reviewed the record and counsel’s brief and agree the appeal is frivolous
and without merit. Further, we find no reversible error in the record. We are not to
address the merits of each claim raised in an Anders brief when we have
determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Counsel’s brief does raise the constitutionality of the time-payment fee and
requests the judgment be modified. See Dulin v. State, 583 S.W.3d 351, 353 (Tex.
App.—Austin 2019, pet. granted). We modify the trial court’s judgment to change
the time-payment fee from $25 to $2.50 As modified, the trial court’s judgment is
affirmed.



                                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Zimmerer and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2